Citation Nr: 9902018	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pes planus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin condition.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for acute pharyngitis. 


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The veteran had active service from February 1951 
to January 1953.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that recently presented evidence shows 
that his current pes planus, upper respiratory condition and 
skin condition are related to service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the evidence submitted by the veteran regarding pes planus 
and acute pharyngitis is new and material, and these claims 
are reopened.  It is also the decision of the Board that the 
evidence of record supports a grant of service connection for 
pes planus.  It is further the decision of the Board that the 
veteran has not submitted new and material evidence to 
justify reopening his claim for service connection for a skin 
condition.  

FINDINGS OF FACT

1.  In a September 1953 rating decision, the RO denied the 
veterans claim of entitlement to service connection for pes 
planus.

2.  The evidence associated with the claims file subsequent 
to the September 1953 rating decision demonstrates that the 
veterans pes planus is related to physical activity in 
service. 

3.  In a July 1958 rating decision, the RO denied the 
veterans claim of entitlement to service connection for a 
healed pigmented rash on the left leg, multiple furuncles and 
poison ivy. 

4.  The evidence associated with the claims file subsequent 
to the July 1958 rating decision does not demonstrate that 
the veterans skin condition was incurred in or aggravated by 
service or otherwise establish any material fact which was 
not already of record at the time of the ROs July 1958 
decision.

5.  In an April 1979 rating decision, the RO denied the 
veterans claim of entitlement to service connection for a 
respiratory condition on the basis that new and material 
evidence had not been presented since an earlier decision 
which denied entitlement to service connection for a 
condition characterized as a common cold.

6.  Medical opinions submitted since the April 1979 rating 
decision bear directly and substantially upon the specific 
matter under consideration with regard to the claim for 
service connection for acute pharyngitis or a respiratory 
condition and are neither cumulative nor redundant of 
evidence previously considered. 



CONCLUSIONS OF LAW


1.  The September 1953 rating decision which denied service 
connection for pes planus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The evidence received since the September 1953 rating 
decision regarding the veterans pes planus is new and 
material, and the claim for that benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998). 

3.  Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 

4.  The July 1958 rating decision which denied service 
connection for a healed pigmented rash on the left leg, 
multiple furuncles and poison ivy is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998). 

5. The evidence received since the July 1958 rating decision 
regarding the veterans healed pigmented rash on the left 
leg, multiple furuncles and poison ivy is not new and 
material; thus the requirements to reopen the claim of 
entitlement to service connection for a rash and skin 
condition have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

6.  The April 1979 rating decision which denied service 
connection for a respiratory condition is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

7.  The evidence received since the April 1979 rating 
decision regarding the veterans condition characterized as a 
respiratory condition and alternately as acute pharyngitis is 
new and material, and the claim for that benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Because this case involves three attempts 
to reopen previously denied claims, the laws and regulations 
pertaining to finality and reopening of claims are pertinent.  
Where, as in this case, a notice of disagreement is not filed 
within one year of the date of mailing of the notification of 
the RO's denial of the veteran's claim, the denial is final 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim may be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996). 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, (U.S. Ct. App. 
Fed. Cir. Sept. 16, 1998).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Evans, supra, the Court 
summarized the proper analysis in determining whether 
evidence is new and material.  The VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issues at hand.  Id.


A.  Pes Planus

In this case, the original claim for service connection for 
pes planus was denied by the RO in a September 1953 rating 
decision.  That decision was based on findings that the 
condition was asymptomatic at service separation, was not 
treated in service and was thus not incurred in or aggravated 
by service.  The veteran was notified of that decision and of 
his appellate rights, but did not seek appellate review. 

The ROs September 1953 rating decision was the last 
disposition in which the claim was finally disallowed on any 
basis, and thus constitutes a final decision.  See Evans, 9 
Vet. App. at 285.  The relevant evidence at the time of the 
September 1953 RO decision consisted of service medical 
records. Since the ROs September 1953 decision, the veteran 
submitted medical records showing that he currently has pes 
planus, a doctors opinion relating the veterans pes planus 
to service and testimony that he suffered chronic foot pain 
during service as a result of rigorous marching and other 
physical activity.  The Board finds this evidence to be new, 
as it was not associated with the record at the time of the 
ROs September 1953 rating decision.  The Board also finds 
the combination of evidence to be significant, particularly 
in light of the medical opinion indicating that the veterans 
pes planus was aggravated by his period of active duty.  The 
evidence is directly probative of the crucial issue in this 
case.  Accordingly, this evidence is sufficient to reopen the 
veterans claim.

Having found that the veteran has successfully reopened his 
claim for service connection for pes planus, there must be a 
de novo review of all the evidence of record in conjunction 
with the governing legal authority in order to ascertain 
whether a grant of the requested benefit is warranted.  See 
Manio v. Derwinski, 1 Vet. App. 189 (1991).  

As noted above, a veteran is entitled to service connection 
for a disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board finds that the veterans claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  There is 
evidence of pes planus in service and current pes planus, as 
well as competent medical evidence of a nexus between pes 
planus and service.  See Epps v. Gober, 126 F.3d 1464 (1997).  

Unless otherwise noted at entrance into service, a veteran is 
presumed to be in sound condition.  This presumption may only 
be rebutted by clear and unmistakable evidence that an injury 
or disease existed prior to service.  38 C.F.R. § 3.304 
(1998).  The veterans service induction physical revealed 
normal feet.  His service separation physical examination 
revealed pes planus.  The veteran has testified that he did 
experience problems with his feet in service after marching 
during training, but that he did not want to complain because 
he believed his fellow soldiers were experiencing similar 
difficulties.  He believed that the pain would go away.  The 
veteran still has difficulty and pain when walking more than 
short distances.  He testified that he missed job 
opportunities due to pes planus.  Medical records show that 
the veteran still has pes planus.  In a written statement 
dated in July 1997, the veterans podiatrist, Charles 
Sanicola, explained that pes planus is a condition that can 
become symptomatic when the feet are stressed.  He opined 
that the veterans military training caused the condition to 
become more clinically significant and that it is at least as 
likely as not that the veterans pes planus resulted from the 
physical demands of military service.  

Considering the complaints of ongoing pain since service, the 
findings consistent with the complaints, and the opinion of 
the aforementioned podiatrist regarding the relationship 
between service and the veterans condition, the Board finds 
that the evidence supports the conclusion that the veterans 
pes planus first manifested during service.  Therefore, the 
veterans pes planus is considered to have been incurred in 
service, and he is entitled to service connection for pes 
planus.

B.  Skin Condition

As noted above, the July 1958 rating decision which denied 
service connection for a healed pigmented rash on the left 
leg, multiple furuncles and poison ivy is final.  See Evans, 
9 Vet. App. at 285.  The relevant evidence at the time of 
that decision consisted of service medical records showing a 
history of healed, pigmented rash at service entrance, as 
well as treatment in Germany in October 1952 for multiple 
furuncles on the neck, side and chin along with treatment for 
poison ivy.  

Since the final decision, the veteran submitted considerable 
medical evidence showing essentially ongoing treatment of 
various skin rashes and conditions dating from 1960.  
However, this evidence is not directly probative of the 
crucial issue in this claim and is thus not material.  A 
doctors statement dated in June 1997 indicates that, to the 
doctors knowledge, poison ivy does not occur in Europe.  An 
additional doctors statement dated in 1997 indicates that 
the veterans seborrheic and eczematous skin conditions have 
no known cause.  None of the medical evidence indicates or 
suggests that the veteran has a skin condition which had its 
origins in service.  

The Board has determined that this evidence is not sufficient 
to justify reopening the veterans claim.  The Board finds 
that while the evidence is new, it is not material as it is 
clearly not probative of the crucial issue in this case.  
There exists a gap of approximately eight years between 
treatment on an ongoing basis and the isolated treatment in 
service.  Accordingly, the Board finds that new and material 
evidence has not been submitted since the ROs July 1958 
decision, and the claim for a skin condition remains denied. 

C.  Acute Pharyngitis

As noted above, the April 1979 rating decision which denied 
service connection for a respiratory condition is final.  See 
Evans, 9 Vet. App. at 285.  The relevant evidence at the time 
of the that RO decision consisted of service medical records 
showing two episodes of acute pharyngitis and common cold in 
service and a 1979 report from an allergist showing diagnoses 
of rhinitis, both allergic and due to Afrin overuse, tinea 
cruris since 1978 and mouth ulcers.  

Since the ROs decision, the veteran submitted medical 
records showing that he currently has been treated for a 
number of upper respiratory infections, bronchial infections 
and allergies.  He has also submitted two doctors opinions 
indicating a possible link between these infections and 
service.  The Board finds this evidence to be new and not 
cumulative.  The opinions bear directly on the crucial issue 
in this claim.  The Board finds the combination of evidence 
to be significant, particularly in light of the medical 
opinions.  Specifically, the opinions of James M. Chicklo, 
M.D., and Doctor Dino J. Delaportas, P.A., suggest a 
relationship between service and current respiratory 
problems.  In this regard, the Board notes the veterans 
testimony that he was required to live in a small tent with 
an open coal burning stove for a period of months while in 
service and that this caused his respiratory problems which 
have been characterized as a common cold in the service 
records.  The Board notes a contrary statement from 
pulmonologist Abdul Waheed, M.D., indicating that Dr. Waheed 
could not prove that the veterans symptoms are due to 
exposure to chemicals by living in a tent in 1951.  
Nonetheless, the opinions from Drs. Chicklo and Delaportas 
are directly probative of the crucial issue in this case.  
Accordingly, this evidence is sufficient to reopen the 
veterans claim.

Having found that the veteran has successfully reopened his 
claim for service connection for acute pharyngitis, there 
must be a de novo review of all the evidence of record in 
conjunction with the governing legal authority in order to 
ascertain whether a grant of the requested benefit is 
warranted.  See Manio v. Derwinski, 1 Vet. App. 189 (1991).  
However, prior to further review at this time, the Board 
finds that additional evidence would be helpful to determine 
the actual nature of any current respiratory/upper 
respiratory conditions(s) and the likelihood that any of 
these conditions are related to irritant exposure in service.  
The Board notes that there is some conflicting evidence in 
the file.  Additionally, the actual nature of the veterans 
current disorder is unclear.  Hence, as outlined below, this 
case needs to be remanded to the RO for further medical 
development.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for pes planus is granted.  

As no new and material evidence has been submitted to reopen 
a claim for service connection for a skin condition, the 
appeal is denied.

New and material evidence having been submitted, the 
veterans claim for service connection for acute pharyngitis 
is reopened, and to this extent only, the appeal is granted.  

REMAND

A review of the record discloses that additional action by 
the RO is necessary before the Board can decide the issue of 
entitlement to service connection for acute pharyngitis.  
While the Board regrets the delay associated with this 
REMAND, this action is necessary to ensure that the veterans 
claim is fairly adjudicated. 

The veterans actual diagnosis is unclear.  Although the 
aforementioned opinions are sufficient to reopen the veteran 
claim, the Board finds that this evidence is insufficient to 
grant service connection for acute pharyngitis.  In this 
respect, much of the medical evidence refers to allergy, 
upper respiratory conditions and acute bronchitis.  It is 
unclear if any of these conditions are reasonably related to 
alleged events in service.  

In the present case, the veteran has not been afforded a VA 
examination in connection with this claim.  Such an 
examination, along with an opinion as to the relationship 
between any current disease and service, would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo an 
examination by an appropriate specialist.  
The claims folder, including a copy of 
this REMAND, should be referred to the 
specialist for review.  The examiner 
should conduct an examination and provide 
an opinion as to whether it is at least 
as likely as not that the veterans 
current upper respiratory problem(s), if 
any, are related to service as alleged.  
The complete rationale for the opinion 
expressed should explicitly be set forth 
in a report.  

2.  After completion of the foregoing, 
the RO should adjudicate the issue of 
entitlement to service connection for 
acute pharyngitis/respiratory condition, 
as appropriate, in light of all the 
pertinent evidence of record and all 
pertinent legal authority. 

3.  If the determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
